07/02/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0103
                         NO. DA 21-0103

Ryan A. Phelan
CHRISTIAN, SAMSON & BASKETT, PLLC
310 W Spruce St.
Missoula, MT 59802
Tel: (406) 721-7772
Email: ryan@csblawoffice.com
       Attorneys for the Appellee/Respondent


 IN RE THE MARRIAGE OF:

 NIKKI FAYE WAITE,

            Appellant/Petitioner,               GRANT OF EXTENSION

      and

 BRYCE ELLIS WAITE,

            Appellee/Respondent.



      Pursuant to authority granted under M. R. App.P. 26(1), Appellee is given an
extension of time until August 9, 2021 to prepare, file, and serve the Appellee’s
response brief.




                                                                        Electronically signed by:
GRANT OF EXTENSION                                                            Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               July 2 2021